DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a sample processing system and a receptacle beneath the holder, classified in G01N1/312, 30, 36; G01N35/1002; G01N2001/317, 364; G01N2035/00138, 00425 .
II. Claims 18-27, drawn to a sample processing system to remove wax with an oil reservoir, classified in G01N1/312, 30, 36; G01N35/1002; G01N2001/317, 364; G01N2035/00138, 00425.
III. Claim 36, drawn to a sample processing system with a flow through heater, a power storage device, and a switch, classified in G01N1/312, 30, 36; G01N35/1002; G01N2001/317, 364; G01N2035/00138, 00425.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related apparatuses. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions of group I present distinct products from the invention of group II because the inventions as claimed have a materially different design, are mutually exclusive, and would require a different field of search. Specifically, group I requires a reagent dispenser configured to dispense a heated reagent, a receptacle beneath the holder to collect the reagent flowing off the substrate, and a fluid path connecting the receptacle to the reagent dispenser for recirculating the reagent none of which is required by group II; and group II requires a system to remove wax from a wax embedded biological sample, and a reservoir for light mineral oil, none of which is required by group I.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and II are also related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination of group I does not require the system to be configured to remove wax from a wax-embedded biological sample, or a reservoir for light mineral oil.  The subcombination of group II has separate utility such as providing non-oil based reagents onto a sample or even providing melted wax to a sample. Alternatively, the combination as claimed does not require the particulars of the subcombination as claimed because the combination of group II does not require a receptacle beneath the holder or a fluid path connecting the receptacle to the dispenser for recirculating reagent.  The subcombination of group I has separate utility such as providing not recirculating oil, or using a reservoir that is not beneath the holder to provide fluid to the dispenser.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Inventions I and III are directed to related apparatuses. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions of group I present distinct products from the invention of group III because the inventions as claimed have a materially different design, are mutually exclusive, and would require a different field of search. Specifically, group I requires a holder to hold a substrate in a substantially level orientation relative to gravity, a reagent dispenser configured to dispense a heated reagent, a receptacle beneath the holder to collect the reagent flowing off the substrate, and a fluid path connecting the receptacle to the reagent dispenser for recirculating the reagent, none of which is required by group III; and group III requires a flow through heater to heat liquid reagent, a connection to an external power source, a power storage device, and a switch to direct electricity from the power storage device to the system in addition to electricity from the external power source in response to the system drawing a load greater than a threshold load, none of which is required by group I.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and III are directed to related apparatuses. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions of group II present distinct products from the invention of group III because the inventions as claimed have a materially different design, are mutually exclusive, and would require a different field of search. Specifically, group II requires a system to remove wax from a wax embedded biological sample, a holder to hold a substrate in a substantially level orientation relative to gravity, and a reservoir for light mineral oil, none of which is required by group III; and group III requires a flow through heater to heat liquid reagent, a connection to an external power source, a power storage device, and a switch to direct electricity from the power storage device to the system in addition to electricity from the external power source in response to the system drawing a load greater than a threshold load, none of which is required by group II.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
a.	The inventions have acquired a separate status in the art in view of their different classification; and/or
b.	The inventions have acquired a separate status in the art due to their recognized divergent subject matter; and/or
c.	The inventions require a different field of search (for example, searching different class/subclasses or electronic resources, or employing different search strategies or search queries); and/or
d.	The prior art applicable to one invention would not likely be applicable to another invention; and/or
e. 	The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
A telephone call was made to Sally Teng on 7/11/22 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin R Whatley whose telephone number is (571)272-9892. The examiner can normally be reached Mon- Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Benjamin R Whatley/Primary Examiner, Art Unit 1798